ORDER
PER CURIAM
Marquicio Johnson (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant argues that his trial counsel was ineffective for failing to object and request a mistrial after a juror allegedly fell asleep during Movant’s trial. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).